Citation Nr: 0627494	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-15 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 14, 1998 to 
August 11, 2000.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that the veteran was not eligible for 
VA educational benefits under Chapter 30, Title 38, United 
States Code.

In May 2004, the veteran testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with of 
record.

In September 2004, the case was remanded for further 
development.  It now is before the Board for additional 
appellate consideration.


FINDINGS OF FACT

1.  The veteran served on active duty from October 14, 1998 
to August 11, 2000 and was separated due to misconduct.

2.  The veteran did not serve at least three years of 
continuous active duty in the Armed Forces, and his obligated 
period of active duty was not less than three years.

3.  The veteran was not discharged or released from active 
duty on the basis of a service-connected disability; for a 
pre-existing medical condition not characterized as a 
disability; for hardship; for the convenience of the 
Government after completing 20 months of a less than 3-year 
enlistment or 30 months of a 3-year enlistment, or as a 
result of a reduction in force; or, for a physical or mental 
condition not characterized as a disability and not due to 
misconduct but determined to have interfered with duty.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 2002 & Supp. 2006); 38 C.F.R. § 21.7042 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that an individual may be 
entitled to educational assistance in certain circumstances 
under Chapter 30, Title 38 of the United States Code.  Under 
38 U.S.C.A. § 3011(a)(1)(A) (West 2002 & Supp. 2006) and 38 
C.F.R. § 21.7042(a)(1) (2005), eligibility may be established 
when an individual first entered into active duty as a member 
of the Armed Forces after June 30, 1985.  The individual also 
must demonstrate that he or she served at least three years 
of continuous active duty, or at least two years if the 
individual's initial period of active duty is less than three 
years.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. 
§ 21.7042(a)(2).

The evidence of record indicates that the veteran first 
entered into active duty on October 14, 1998.  Therefore, he 
has met the first requirement of 38 U.S.C.A. § 3011 and 38 
C.F.R. § 21.7042.  But the veteran has failed to satisfy the 
second requirement, as the evidence shows he did not serve 
for three years of continuous active duty, nor was his 
initial obligated period of active duty less than three 
years.  Based on his discharge date of August 11, 2000, the 
Board calculates that he served nearly 1 year and 10 months 
of his 3-year enlistment.  As this time period is less than 
the three years of continuous active duty service required by 
law, entitlement to Chapter 30 educational assistance 
benefits may not be granted.

An individual who does not qualify for Chapter 30 benefits 
under the above provision may nevertheless be entitled if he 
was discharged or released from active duty for a service-
connected disability, a pre-existing medical condition not 
characterized as a disability, hardship, the convenience of 
the Government after serving 30 months of a 3-year enlistment 
or 20 months of a less than 3-year enlistment, or as a result 
of a reduction in force, or, for a physical or mental 
condition not characterized as a disability and not due to 
willful misconduct but that did interfere with the 
individual's performance of duty.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).

A September 2002 statement of the case (SOC) reveals that the 
veteran's claim for VA educational benefits was initially 
denied in April 2001, on the basis of character of discharge, 
less than honorable.  In May 2001, the veteran submitted 
information showing that his discharge had been upgraded to 
honorable.  In May 2001, the RO advised the claimant that 
with the upgraded discharge he did not have sufficient 
qualifying service to be eligible for Chapter 30 (Montgomery 
G.I. Bill) benefits.  In October 2001, the RO denied his 
claim for educational benefits for insufficient qualifying 
service.  

The veteran claims that he meets the criteria for the award 
of Chapter 30 educational benefits under 38 C.F.R. 
§ 21.7042(a)(5)(vi).  He maintains that he was discharged for 
a psychiatric condition that was not characterized as a 
disability and did not result from his own willful 
misconduct, but did interfere with his performance of duty, 
as determined by the Secretary of each military Department in 
accordance with regulations prescribed by the Secretary of 
Defense.  Both the veteran's testimony and the additional 
information submitted reflects that apparently the veteran's 
character of discharge was upgraded to honorable based on his 
contentions that his performance declined because he was 
depressed about medical problems of his grandfather, father 
and mother.  

Thus, there appeared to be some evidence that the veteran may 
have been discharged for a psychiatric condition, not 
characterized as a disability and not the result of willful 
misconduct, which interfered with the veteran's performance 
of duty.  In compliance with the Board's remand, the 
Department of Defense (DOD) was contacted for clarification 
as to whether the veteran's separation code should be changed 
to a code which more accurately reflects the reason for the 
veteran's separation, for example, CIWD (Condition 
Interfering with Duty) or COG (for the Convenience of the 
Government).  Responses from DOD are associated with the 
record.  In June 2006, the RO contacted the veteran to 
clarify his representation, but he did not respond.  The RO 
readjudicated the claim and issued a supplemental statement 
of the case (SSOC) in June 2006.  Even though copies of the 
April 2001 and October 2001 decisions, denying the veteran's 
claim for educational benefits, were not associated with the 
record on remand, the veteran has not been prejudiced and 
cannot claim that he did not receive them as he filed 
responses to both of these decisions.  He also received an 
SOC and an SSOC, to which he was given additional time to 
respond, and testified at a videoconference hearing.  
Moreover, these decisions are not needed to decide the appeal 
here as the law is dispositive.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's September 2004 remand with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  

In July 2005 and June 2006, DOD confirmed that the veteran 
was separated under honorable conditions (general) for 
misconduct.  Thus, a review of the record does not show any 
evidence that the veteran's reason for separation or 
separation code has since been amended, and the veteran has 
presented no other evidence to contradict the record with 
regard to his separation reason as identified by the 
appropriate service department.  Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding upon VA.  See 38 
C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Without a separation reason reflecting a service-
connected disability, a pre-existing medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving less than 2 years of a 3-year 
enlistment or as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not due to willful misconduct but that did 
interfere with the individual's performance of duty, the 
veteran is not eligible for Chapter 30 educational benefits 
on the basis of 38 C.F.R. § 21.7042(a)(5).

Based on the foregoing, the Board finds that the veteran has 
failed to meet basic service eligibility requirements 
provided by law.  Therefore, he is not entitled to Chapter 30 
educational assistance.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Generally, the VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 


ORDER

Eligibility for Chapter 30 educational assistance is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


